PER CURIAM.
The opinion of Judge Chatfield sets forth the facts with sufficient fullness. It is not necessary to repeat them. A brief statement of our conclusions is sufficient.
In 1876 Almond patented a chuck which commended itself to the trade and commanded a good market during the life of the patent. Tt was operated by revolving a sleeve in one or the other direction. Nothing was said in the patent as to how it should be thus revolved. In practice this was done either by the unaided fingers, the sleeve being *936roughened to allow them to grip it, or a spanner was inserted in a hole in the sleeve) and a better purchase thus obtained. The patent in suit describes a chuck identical with the Almond with the addition of teeth to the edge of the sleeve, these teeth being adapted to mesh with the teeth of a key which may be used to operate the chuck, the end of the key being inserted in one or other of several holes in the body of the chuck. ' The specification does not indicate how much is new, or what is the improvement bn the old art. The claims would indicate that the entire device was the product of Jacobs. It is fairly obnoxious to the criticism expressed of a similar obscure and misleading patent in Evans v. Eaton, 7 Wheat. 356, 5 L. Ed. 472. But passing that technical objection we have the question: Is it invention entitling a person to the monopoly of a patent to add teeth and a key with cogs to effect motion to the operating sleeve of a drill-chuck — when such device for imparting motion is well known in many arts, and in this very art had been applied to move the opei-ating parts of chucks of another type (as in Whiton.and Washburn)? We are clearly of the opinion that it is not and do not find the circumstance that the improvement has had large sales persuasive to the contrary. The toothed key is, no doubt,, bought because it is more useful and convenient .than the fingers or a spanner; but utility alone is not enough to establish invention.
Much is said in argument of the “Jacobs chuck” making better sales and being substituted in many workshops for the “Almond chuck.” This is not quite accurate. What complainant is selling is in reality the Almond chuck — a Chinese'copy of the old one which the trade has known favorably for many years.' It is equally well made and sells as cheaply; indeed, -there is some evidence from which it might be inferred that a larger discount is offered to the trade. It is not surprising that the trade prefei's to get the Almond chuck operated with a toothed key rather than the same chuck operated with a spanner; but that fact alone does not establish invention.
The decree is affirmed, with costs.